Citation Nr: 1529228	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-03 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a March 2011 written submission, the Veteran canceled a scheduled Board hearing at the RO.  Thus, there is no outstanding Board hearing request.  See 38 C.F.R. § 20.704 (2014).

This case was remanded in August 2012, December 2013, and July 2014, for additional development and readjudication.  


FINDING OF FACT

The competent medical and most probative evidence fails to establish that bilateral hearing loss had its onset in service or within one year of service discharge, and the weight of the evidence does not relate it to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in September 2009, of VA's duty to assist him in substantiating his service connection claim and the effect of this duty upon his claim.  The Veteran was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2009.

VA has also satisfied its duty to assist the Veteran in the development of his claim being adjudicated herein.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements, and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As stated in the Introduction, the claim was most recently remanded in July 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained a VA medical opinions in January and October of 2014 to assist in determining whether the Veteran's claimed hearing loss is attributable to military service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  

The Board finds that the VA opinions are thorough and adequate upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted or opinions provided during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

Law and Analysis

The Veteran seeks service connection for hearing loss that he contends is directly related to noise exposure during service.

The Board notes that the Veteran's DD-214 reveals that he served as a clerk typist, a military occupational specialty (MOS) not usually associated with routine exposure to potentially hazardous noise level conditions.  However, the RO has conceded his in-service noise exposure in its February 2015 grant of service connection for tinnitus based on such exposure.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system are listed in section 3.309(a) and because sensorineural hearing loss is considered an organic disease of the nervous system, it is also subject to presumptive service connection, to include on the basis of continuity of symptomatology.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran's entrance examination report dated in December 1963 shows audiometric testing demonstrating the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
0(10)
0(10)
5(10)
LEFT
-10(5)
-10(0)
0(10)
25(35)
25(30)

On the Veteran's separation examination report dated in November 1966, audiometric testing demonstrated the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
10(20)
X
10(20)
10(15)
LEFT
10(25)
5(15)
X
5(15)
10(15)

The Board notes that the standards under which audiometric results were reported changed on October 31, 1967, from reporting under standards set forth by the American Standards Association (ASA) to standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Since both in-service hearing evaluations were conducted prior to October 31, 1967, it is presumed that the standard used was ASA units (first threshold listed at each frequency), which the Board has converted to ISO units (second threshold listed at each frequency).  

However, there are no complaints, findings, or diagnosis of hearing loss shown in service treatment records, including the November 1966 separation examination.  Initially, the Board acknowledges that the December 1963 induction examination shows the Veteran's left ear hearing acuity was 35 Hz at 3000 decibels and 30 Hz at 4000 decibels.  However at separation, the thresholds had decreased at those higher frequencies, but increased at lower frequencies.  In addition, thresholds in the right ear increased between enlistment and separation at all the tested frequencies.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (which holds that the threshold for normal hearing is from zero to 20 decibels and that higher thresholds levels indicate some degree of hearing loss).  

That said, although the elevated thresholds are beyond the range of normal hearing, they are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  Also, the VA audiologist who conducted the January 2014 examination opined in an October 2014 addendum that the Veteran did not have a pre-existing hearing loss condition at service enlistment and that at service separation his hearing was still within normal limits, with no significant shift in thresholds from induction to discharge at the frequencies affected by noise exposure.  

There is also no evidence of sensorineural hearing loss having manifested to a compensable degree within one year of separation from his period of active service.  In fact, there are no pertinent clinical records associated with the claims file until a private audiology report in 2008, more than 40 years later.  This record does not, in any way, suggest that the hearing loss originated during military service and the Veteran did not specifically relate it to service.  In addition, as hearing loss was not demonstrated until well after one year following his separation from service, the evidence is against service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

In September 2009, the Veteran was referred for examination for the specific purpose of obtaining an opinion as to whether or not his hearing loss could be related to service.  The Veteran reported service-related noise exposure from the firing range, recreational noise exposure from car racing with ear plugs and helmets, and occupational noise exposure as a woodworker, mechanical worker, and custodian at the airport working mostly inside.  He denied any recent ear pathology, head injury, or vertigo.  However, there was a family history of hearing loss with two brothers that were reportedly born deaf.  The audiologist opined that the Veteran's bilateral hearing loss was less likely than not caused or aggravated by military noise exposure on the basis that at separation hearing sensitivity was normal in each ear.  She noted that while there was reportedly significant noise exposure in the Veteran's military experience there was no progression in his hearing thresholds between enlistment and separation.  

The audiologist then went on to explain that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which usually abates in 16 to 48 hours after the exposure.  Impulse noise may also result in immediate and permanent hearing loss.  Continuous and repeated exposure to loud noise may also cause permanent hearing loss.  Since the damage from noise exposure occurs at the time of the exposure a normal audiogram subsequent to the noise exposure would verify that the hearing recovered without a permanent threshold shift (hearing loss).  She then opined that additional noise exposure, aging, and health conditions since military separation are likely contributing factors in the Veteran s hearing loss.  The VA audiologist reiterated her opinion in an addendum report added in December 2009.

In an August 2013 VA medical opinion, based on a comprehensive review of the clinical files and past history of auditory examinations including in-service audiometric tests, the examiner concluded that it is less likely than not the Veteran's claimed hearing loss was caused or aggravated beyond its normal and-natural aging process, despite the Board's concession to noise exposure during military service.  She referred to the Veteran's entrance examination, which demonstrated an acceptable threshold gradient and found him fit for service.  The corresponding exit examination demonstrated a normal range and threshold of hearing, in the ranges 500 to 4000 Hertz.  She noted specifically that all ranges were below the auditory threshold of 40 decibels or greater and there were no auditory threshold for at least three of these frequencies of 26 decibels or greater.  

In addition, the exit examination did not demonstrate a substantial threshold shift deemed clinically significant in either ear and the presumptive period following separation was silent for a diagnosis or treatment of hearing loss.  Although findings from post-service auditory examination in 2008 were consistent with hearing loss, this was 40+ years following separation.  The audiologist then concurred with prior audiologist's opinion that additional noise exposure, aging and health conditions since military were likely contributing factors in the Veteran's hearing loss.  

In a January 2014 VA supplemental opinion, examiner noted that since the Veteran served as a clerk typist and medical specialist, his noise exposure probability was low.  Instead his only noise exposure came from training on the firing range, which is required of all veterans.  Moreover, the Veteran's hearing tests from service show normal hearing bilaterally, after converting the results to current ANSI standards.  The audiologist then referenced the National Institute for Occupational Safety and Health (NIOSH), which recommends that a significant threshold shift is defined as a 15 dB HL shift or more at any one frequency of 500 Hz to 4000 Hz, concluding that there was not a significant shift in thresholds from induction to discharge.  

Also according to the Institute of Medicine (IOM) current science indicates that "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure"  The audiologist then noted the Veteran had a low probability of noise exposure during military service and later reported at his 2009 compensation and pension evaluation that as a civilian he worked as a wood cutter and in mechanical work, both of which exposed him to noise.  As a result, given normal hearing at discharge, no significant shift in thresholds from induction to discharge, low military noise exposure, and years of civilian noise exposure, the examiner opined that the Veteran's hearing impairment was less likely as not (less than 50\50 probability) caused by or aggravated by military noise exposure.

In an addendum to that opinion, a VA audiologist, essentially concluded the Veteran did not have hearing loss at enlistment in 1963, as his hearing was normal bilaterally.  Also his hearing at separation was still within normal limits, and the frequencies that had shifted from the time of enlistment are not frequencies typically affected by noise exposure.  She then reiterated the previous opinion that given normal hearing at discharge and no significant shift in thresholds from induction to discharge at the frequencies affected by noise exposure, the Veteran's hearing impairment is less likely as not (less than 50\50 probability) caused by or aggravated by military noise exposure.

Based on the evidence in this particular case, the Board finds that the weight of the probative evidence indicates that service connection for hearing loss is not warranted.  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection.  Rather, the noise exposure must cause the hearing loss.  While all of the medical opinions on file fail to support the Veteran's claim, the most recent VA opinion in 2014, constitutes the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss was incurred as a result of in-service events as it is based upon a complete review of the claims file, including service treatment records, and supported by rationale.  Moreover, the claims folder contains no competent medical evidence refuting these opinions.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury) and post military noise exposure.  She ultimately concluded that this noise exposure was not the precipitant of the hearing loss.  Specifically, the audiologist considered, the audiometric testing at enlistment and at separation, she looked to whether there were any in-service complaints of hearing problems or any significant shift in hearing acuity during service.  She also looked to the first clinical showing of hearing loss more than four decades after separation from service.  The audiologist also referenced other possible explanations for the Veteran's hearing loss, including his history of post occupational noise exposure and aging, which could not be ruled out.  In doing so she did not base her opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations. 

Consideration has of course been given to the Veteran's assertions that his hearing loss is related to military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing hearing loss and/or its etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that noise exposure and diminished hearing during and since service.  However, he is not competent to diagnose hearing loss or to opine on the relationship between his in-service activities and current disability.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence of a nexus.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The Veteran's assertions, while not discounted entirely, are entitled to less probative weight in the face of the remaining evidentiary record.


As described, the criteria for service connection have not been met, and the Veteran's claim is denied.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


